MEMORANDUM2
Jose De Jesus Medina-Arias appeals his 46 month sentence following a guilty plea conviction for being found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Medina-Arias contends that the district court erred by enhancing his sentence above the applicable statutory maximum penalty, in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), on the basis that his prior convictions amounting to an aggravated felony were neither charged in the indictment nor admitted at his plea. Because Medina-Arias’ contention is foreclosed by our decision in United States v. Pacheco-Zepeda, No. 99-50720 (9th Cir. Feb. 8, 2001) (concluding that Apprendi preserves the rule in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), that prior convictions are sentencing factors and not elements of the offense), the district court properly considered Medina-Arias’ prior aggravated felony conviction in sentencing him. See Pacheco, 2000 WL 33156290, at *5 (stating that ‘Apprendi held that all prior eonvictions-not those admitted on the record...may continue to be treated as sentencing factors”); United States v. Fresnares-Torres, No. 99-30171, slip. op. 16059, 16062 (9th Cir. Dec. 15, 2000).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.